DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending.  
Response to Remarks
Applicant does not agree with the 112(f) interpretation and considers a module a term of art providing a definition that equates a module to a separable component.  See Remarks Page 7.
In response, module is a term of art that is more routinely recognized as software instead of hardware, but in this context the Examiner will assume module as related to hardware.  As far as module in and of itself being a term of art pertaining to structure is that of a black box.  Merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009).  
Moreover, the claim language of claim 1 provides no structural relationship regarding the various claimed features.  Thus, one of ordinary skill could have interpreted the communication signal generator as a communication radio that relays information regarding the radar to a network.  Similarly, there is not language in claim 11 that would signify how the two differently 
The specification at Para. 42 states “Here, the pre-distortion may be performed by pre-distortion module 826 in the time domain utilizing an all-pass filter or in the frequency domain by multiplying the spectrum with the frequency response, as described above.”  The drawings appear to contradict paragraph 42 in which Fig. 8 shows the all pass filter 808 and the pre-distortion circuit 826 as two different circuits.   Perhaps paragraph 42 is in error; however, the Examiner has to examine the application based on how the disclosure reads and not speculate as to how the disclosure should have read.  Nonetheless, the Examiner would have to guess as to what structure pertains to the predistortion module.  
Although the term circuit/circuitry would have been better than module, there would still exist the issue relating to the relationship between the predistortion circuit 826 and the all-pass filter 808 based on the contradictory disclosure at paragraph 42 and figure 8 of the instant application.  
Regarding the prior art rejection with respect to the claimed all-pass fitler, the primary reference Chernaik was used to teach predistortion circuity, e.g. see Para. 34, but Chernaik was silent as to whether the filter, e.g. applying coefficients, was an all-pass filter.  Honcharenko teaches a pre-distortion engine that applies a pre-distortion to a signal based on the appropriate delay.  See Honcharenko Para. 42.  The only difference between the pre-distortion engine taught by Honcharenko and the claimed all-pass filter is simply nomenclature.  Digital filters are determined based on transfer functions, poles and zeros – none of which can be found in the instant application.  The Examiner searched for transfer function, poles and zeros and found none.  Honcharenko further teaches pre-distortion blocks that apply pre-distortion based on See Honcharenko Paras. 42 – 43.  The reference Hori was used to teach inverse phase pre-distortion because Honcarenko did not explicitly teach inverse phase pre-distortion although one of ordinary skill would understand that an inverse phase is used to cancel out the unwanted phase.  See Nonfinal Pages 10 – 11. 
One of ordinary skill would understand that practical use of a chirp waveform would necessarily require phase correction.  Based on further search and consideration, the Examiner found the following:
Dubbert (US 6,836,240) teaches “Equalization can therefore be accomplished for LFM chirp generation by implementing the required amplitude and phase corrections of the equalization filters 710 directly into the QDWS itself.”
Feggeler (US 4,748,639) teaches “The chirp filter is a means for predistorting, i.e., variously called linearly frequency modulating or time spreading or chirping or phase shift processing, the different frequency components of a data bit interval, or pulse, over a predetermined time interval T which is longer than the original duration of the bit interval and in accordance with a predetermined phase-frequency pattern.”
Jansen (US 11,204,410) teaches “the filter processing circuit effects interference cancellation based on a phase of each of multiple FMCW sweeps in a series of frequency modulation ramps according to mutually orthogonal phase code sets.”
Kates (Principles of Digital Dynamic-Range Compression) teaches “The compression gains as a function of frequency are inverse transformed to give the impulse response of the compression filter.”  Page 70 col. 1.  
Chen (A Group Delay Compensation Power Amplifier with Auto Power Level Control for 24GHz FMCW Automobile Radar Application) teaches “An equalizer based 
Bose (Group Delay Engineering Using Cascaded All Pass Filters for Wideband Chirp Waveform Generation) teaches “all pass filters, each designed with specific resonant frequency and delay response … while the time delay gets added algebraically.”  Page 3 col. 2. 
Furstenberg (Phase Correction of Interferograms Using Digital All-Pass Filters) teaches all-pass filters to modify the phase of signals without attenuation or amplification.  Page 317 col. 1.  Furstenberg further teaches phase correction is possible by first applying a low-order all-pass filter.  Page 319 col. 2.
Based on the level of skill of the skilled artisan and the state of the prior art based on the list of references above, it would have been obvious to apply the filtering techniques of the secondary references to or with the predistortion circuit as taught by Cherniak in order to successfully unwrap the chirp or linear frequency modulated (LFM) as is known in the art.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pre-distortion module in claims 1-20; equalization module in claims 7-9 and 17-19; delay correction module in claims 6-9 and 16-19; and radar processing module in claims 8-9 and 18.
The term module can be used to indicate software and software does not denote structure and thus considered a nonce term.  
The pre-distortion module has a modifier “predistortion” and functional language “apply a pre-distortion …” Neither the modifier nor the structure denote structure.
The equalization module has a modifier “equalization” and functional language “de-rotate a phase …” Neither the modifier nor the structure denote structure.  
The delay correction module has a modifier “delay correction” and functional language “align all of the …” Neither the modifier nor the structure denote structure.  
No structure was given in the specification.  Examiner believes applicant should have used the term “circuit” instead of “module.”  
The radar processing module has a modifier “radar processing” and functional language “to detect a target” and “determine range … velocity”  Neither the modifier nor the structure denote structure. It appears that the radar processing module is the radar proc. 846 in figure 8 and the specification does not refer to 846.  The specification does not explicitly refer to a computer or processor.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  No structure was provided for the pre-distortion module, equalization module, delay correction module and the radar processing module.
Dependent claims 2-10 and 12-19 are rejected due to dependency on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “pre-distortion module, equalization module, delay correction module and radar processing module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure was provided. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Dependent claims 2-10 and 12-19 are rejected due to dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6, 8-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Cherniak (US 2021/0173070) filed December 6, 2019 in view of Honcharenko (US 2010/0321107) and Hori (US 2004/0100210).
As to claims 1, 11 and 20, Cherniak teaches a transceiver (Figs. 1-2) for a radar system (title) that provides joint object detection and communication, the transceiver comprising:
a communication signal generator configured to provide a communication signal (Fig. 2 item 120 or 230); 
a pre-distortion module configured to apply a pre-distortion to the communication signal to provide a pre-distorted communication signal (Fig. 3C item 571.  Note that item 540 of Fig. 3 corresponds to item 140 of Fig. 2); a
 linear frequency modulation (LFM) signal generator configured to provide an LFM signal 
a mixer configured to mix the pre-distorted communication signal onto the LFM signal to provide a radar signal (Fig. 3C items 576 and 578); 
a transmitter configured to transmit the radar signal into an environment (Fig. 2 item 181); 
a receiver configured to receiver a plurality of reflected images of the radar signal from the environment (Fig. 2 item 191) and to de-ramp the reflected images to provide a plurality of de- ramped reflected images of the radar signal (Fig. 2 item 193), wherein each reflected image includes an associated image of the pre-distorted communication signal (Para. 34 “high-pass injection circuitry 550a includes predistortion circuitry 571 that determines predistortion coefficients to be applied by multipliers (e.g., mixers) 576, 578, to various frequency components of the sequence of frequency offsets off[k] and the modulation signal mod[k]. The pre-distortion circuitry 571 determines coefficients to minimize the sensed phase error signal e[k].”); and 
an (Fig. 2 item 194), .
In the same field of endeavor, Honcharenko teaches “Each path in the TX chain has a pre-distortion block 550 present to modulate the phase of each path as a function of the final envelope, i.e., the blocks 550 provide nonlinear phase pre-distortions that are applied using the various signals provided to the blocks 550. In various alternative embodiments, the blocks 550 correct the effects of non-linear phase leading/lagging introduced by the combiner and/or any other elements in the system. Additionally, the phase compensation can be used to correct phase 
In view of the teachings of Honcharenko, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply phase correction by the predistortion circuit to any component including a filter as taught by Honcharenko in order to reduce or eliminate distortion caused by components such as the filter thereby improving signal-to-noise.  It would also have been obvious to apply a delay so that the pre-distortion provided is applied to the correct portion of the signal thereby improving the efficiency and accuracy of the predistortion circuit.
The Examiner believes that the inverse phase correction is inherent but as a matter of compact prosecution will introduce another art that specifically mentions the inverse phase correction.  
In the same field of endeavor, Hori teaches “shown in FIG. 13 is characterized in that between the band limiting filter 105 and the digital-to-analog converter 1204 in the embodiment of FIG. 12, there is arranged a digital predistortion device 1200 having an inverse function of nonlinear input-output characteristic of the power amplifier 1207 as the input-output characteristic. The input-output characteristic of the power amplifier 1207 has non-linearity in a monotone increasing area except saturation of output in many instances. When such a power amplifier is used, it is possible to prevent saturation distortion from occurring by the embodiment of FIG. 12, but distortion based on the non-linearity occurs. For this reason, there is arranged the digital predistortion device 1200 having an inverse function of nonlinear input-output characteristic of the power amplifier 1207 as the input-output characteristic between the band limiting filter 105 and the digital-to-analog converter 1204, whereby as a result, it becomes possible to completely linearize the amplitude component below the peak factor, making it possible to prevent distortion from occurring in terms of the principle because the peak factor reduction device 100 operates on the saturation distortion while the digital predistortion device 1200 operates on the non-linear distortion (Para. 60.  See also Para. 15).”
In view of the teachings of Hori, it would have been obvious to a person having ordinary skill at the time of filing to apply the inverse phase pre-distortion technique taught by Hori to the predistortion circuit as taught by Cherniak in view of Honcharenko in order to cancel out non-linear phase preventing distortion caused by components such as the filter thereby improving signal-to-noise.  Also, it would have been obvious to substitute the band limiting filter as taught 
As to claims 2 and 12, Cherniak in view of Honcharenko and Hori teaches the radar system of claim 1, wherein the pre-distortion module is further configured to apply the pre-distortion to the communication signal in a time domain (Cherniak: Para. 34 states that the pre-distortion circuitry 571 applies coefficients to a modulation signal which is fed to mixers 576 and 578 which is a time signal.).
As to claims 3 and 13, Cherniak in view of Honcharenko and Hori teaches the radar system of claim 2, wherein the pre-distortion module comprises another all-pass filter (Honcharenko: Para. 35 and Fig. 5 shows two filters for the I-component and Q-component paths).
In view of the teachings of Honcharenko, it would have been obvious to have an I-channel and Q-channel in order to keep track of phase and as such each path would necessarily require its own filter thus making a total of at least two filters.  
As to claims 6 and 16, Cherniak in view of Honcharenko and Hori teaches the radar system of claim 1, further comprising: an analog-to-digital converter configured to digitize the filtered signal to provide a digital representation of the filtered signal (Cherniak: Figs. 1-2); and 
a delay correction module configured to align all of the received communication signals in the digital representation of the filtered signal to provide an aligned digital signal (Honcharenko: Fig. 5 item 519 – them motivation is the same as with claim 1).
As to claims 8 and 18, Cherniak in view of Honcharenko and Hori teaches the radar system of claim 7, further comprising: a radar processing module configured to receive the digital radar signal and to detect a target associated with a first one of the plurality of de-ramped reflected images of the radar signal (Cherniak: Para. 15-17 Figs. 1-2 item 196).
As to claims 9 and 19, Cherniak in view of Honcharenko and Hori teaches the radar system of claim 8, wherein the radar processing module is further configured to determine a range to the target, and a velocity of the target (Cherniak: Para. 15-17 Figs. 1-2 item 196).
As to claim 10, Cherniak in view of Honcharenko and Hori teaches the radar system of claim 1, wherein the radar system comprises an automotive platform (Para. 2 “sensor-equipped radar”).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being obvious over Cherniak (US 2021/0173070) filed December 6, 2019 in view of Honcharenko (US 2010/0321107) and Hori (US 2004/0100210) and in further view Barker (US 2020/0110146) filed March 19, 2018.
As to claims 4 and 14, Cherniak in view of Honcharenko and Hori does not explicitly teach the radar system of claim 1, wherein the pre-distortion module is further configured to apply the pre-distortion to the communication signal in a frequency domain.
The Examiner notes that the prior art is not required to explicitly teach or reinvent every aspect of an invention especially those features that are taught in academic setting.  
In the same field of endeavor, Barker teaches “The pre-distortion may be performed in the time domain and/or the frequency domain (Para. 64).”
In view of the teachings of Barker, it would have been obvious to one having ordinary skill in the art at the time of filing to apply the predistortion correct as taught by Cherniak in view of Honcharenko and Hori in the frequency domain because one ordinary skill understands that there are useful Fourier properties, e.g. such as convolution in time being multiplication in 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Cherniak (US 2021/0173070) filed December 6, 2019 in view of Honcharenko (US 2010/0321107) Hori (US 2004/0100210) and Barker (US 2020/0110146) filed March 19, 2018 and in further view of Safavi (US 2009/0325516).
As to claims 5 and 15, Cherniak in view of Honcharenko, Hori and Barker teaches the radar system of claim 4, wherein the pre-distortion module is further configured to apply the pre-distortion to the communication signal by multiplying a frequency domain spectrum of the communication signal with the inverse of the non-linear phase response of the all-pass filter.
The primary reference Cherniak teaches that the predistortion circuit 771 applies coefficients applied by mixers 576, 578 presumably applied in the time domain (Cherniak: Para. 34).  Cherniak is modified by Honcharenko so that the predistortion circuit can apply phase corrections to any component including filters (Honcharenko: Para. 43).  Cherniak in view of Honcharenko was modified by and/or evidenced by Hori to teach the application of applying an inverse phase correction to cancel out phase distortion (Hori: Para. 60).  Barker teaches that predistortion corrections can be made in any one of the two only possible domains – frequency and time (Para. 64).  As such, it would be reasonable to infer that the predistortion phase corrections are multiplied to the frequency signal in order to cancel out the distortion caused by the filter.  To facilitate compact prosecution, another reference is added to make this reasoning more expressed.  
In the same field of endeavor, Safavi either teaches or evidences that “predistortion is effectively equivalent to multiplication of the inverse of transmit IQ imbalance by the data (Para. 65).”
In view of the teaching or evidence of Safavi, it would have been obvious to one of ordinary skill that the prediction phase correction as taught by Cherniak in view of Honcharenko, Hori, and Barker is done by multiplying the output signal of the filter by an inverse phase in the frequency domain because it is a simple and straightforward way of correcting for distortion and saves computing time by requiring less steps that would be required as compared to, for example, convolution in time domain.  
Allowable Subject Matter
Claim 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 7 and 17, the prior art does not teach an equalization module configured to de-rotate a phase of each sample of the aligned digital signal by an amount that is equal to an amount of rotation associated with the communication signal to remove the communication signal from the aligned digital signal to provide a digital radar signal.
The closes art is Sahin (WO 2021/053614) which teaches “As shown at block 236, the de-chirp process may be applied (e.g., via a multiplication operation) to the input radar waveform 202 by the radar waveform processing module 234 based on synchronization timing determined by the synchronization module 232 to remove the linear waveform (e.g., the radar 
However, Sahin does teach extracting a communication or radar signal based on the equalizer performing a phase rotation.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lagoy (US 10,623,118) teaches “Without modern linearization (digital equalization and pre-distortion) techniques, the performance of RF systems is likely to get outpaced by adversarial systems. Additionally, communication and radar systems may require simultaneous transmission and reception (STAR) capabilities, and in many cases, the high power transmitted signal will leak into the receiver, resulting in nonlinear operation and reduction in sensitivity.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648